Appellant Jerome Cooperative Creamery was a manufacturer of casein at Burley. Trays for drying the casein were part of its necessary equipment. These trays were made of wood and screen material on which the casein was placed and dried. The company employed Theodore Arbogast and his brother, claimant, to manufacture these trays, for which they were to receive 50c a tray and $1.00 an hour for sawing the wood to the proper dimensions. The work was to be done on Theodore Arbogast's premises and on the premises of the two lumber companies where the lumber was secured and sawed by the Arbogasts with the equipment of the lumber companies. Claimant, while ripping the wood, suffered a severe injury to his hand, for which he asks compensation from the company and the fund as its insurance carrier. The claim is resisted on the ground that the claimant was an outworker or a casual employee. The board found he was neither and awarded compensation.
While these trays were a necessary part of the company's equipment and undoubtedly had to be made or purchased from time to time as they might wear out or new equipment was needed, there was no evidence to show that it was the regular or periodical custom of the company to employ workmen to make these trays. It is not shown that it is essentially a part of the creamery company's business in the manufacture of casein to employ workmen to make these trays. Making of the trays was as to the company only casual and falls within the application of the rule announced in Orr v. Boise Cold Storage Co., 52 Idaho 151,12 P.2d 270; Rabideau v. Cramer, 59 Idaho 154,81 P.2d 403; Dawson v. Joe Chester Artificial Limb Co., 62 Idaho 508,112 P.2d 494; Ross v. Reynolds, 64 Idaho 87,127 P.2d 775; Bigley v. Smith, 64 Idaho 185, 129 P.2d 658. *Page 559 
This conclusion renders it unnecessary to consider whether claimant was also an outworker.
The order of the board is reversed.
Ailshie, J., concurs.